    Case 4:91-cr-00001 Document 183 Filed on 08/19/20 in TXSD Page 1 of 11
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                           UNITED STATES DISTRICT COURT                                 August 21, 2020
                            SOUTHERN DISTRICT OF TEXAS                                 David J. Bradley, Clerk
                                HOUSTON DIVISION

UNITED STATES OF AMERICA,                       §
 Plaintiff,                                     §
                                                §
       v.                                       §           CRIMINAL NO. 4:91-1-1
                                                §
DARRELL HUDEC,                                  §
 Defendant.                                     §

                           MEMORANDUM OPINION & ORDER

       Pending before the Court is Defendant Darrell Hudec’s Motion for a Reduction of

Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A) (D.E. 179), to which the Government has

responded (D.E. 182).

I. BACKGROUND

       On January 4, 1991, the grand jury returned a 16-count indictment charging Defendant

and four others with eight separate bank robberies where firearms were used and/or discharged.

On February 21, 1991, Defendant pled guilty to eight counts of bank robbery by force, violence,

and intimidation under 18 U.S.C. §§ 2113(a),(d) (Counts 1, 3, 5, 7, 9, 11, 13, and 15) and two

counts of use and possession of a firearm during a crime of violence under 18 U.S.C. § 924(c)

(Counts 6 and 8). He was sentenced to 180 months as to each bank robbery count, to be served

concurrently; 60 months as to the first firearm count (Count 6), to be served consecutively to the

bank robbery counts; and 240 months as to the second firearm count (Count 8), to be served

consecutively to the sentences imposed in all other counts. He has now served 29 years of his 40-

year sentence and has a projected release date, after good time credit, of August 24, 2026.

       Defendant previously filed a pro se motion for compassionate release under 18 U.S.C. §

3582(c)(1)(A)(i), wherein he identified the following “‘extraordinary and compelling” reasons

warranting a sentence reduction to time served: (1) he has completed many programs offered by

                                                1
    Case 4:91-cr-00001 Document 183 Filed on 08/19/20 in TXSD Page 2 of 11




the prison system; (2) he has strong family support, including his mother and fiancé; (3) he

would like to spend time with his mother before she dies; (4) he has learned many useful skills in

prison, such as painting; (5) he is 57 years old and has spent over 30 years of his life in prison;

and (6) his health is failing, “as would be expected from someone his age.” D.E. 174, p. 2.

       By written Order entered February 5, 2020, the Court denied his motion, explaining:

       Defendant is not elderly, nor does he claim to be suffering from a terminal illness;
       serious physical, medical, or mental condition; or functional or cognitive
       impairment. He also does not identify any family circumstances that would
       support his release. Moreover, the Director of the Bureau of Prisons has not
       determined any other extraordinary and compelling reason exists to support
       Defendant’s release. In fact, Defendant does not claim to have pursued his
       remedies within the BOP before petitioning the Court for a sentence reduction, as
       required under 18 U.S.C. § 3582(c)(1)(A).

       Finally, Defendant has failed to provide the Court with his prison disciplinary
       history or any other evidence showing that he is no longer a danger to the
       community.

D.E. 176, pp. 3–4.

       Defendant has since retained counsel. In his current motion under § 3582(c)(1)(A),

Defendant argues that compassionate release is warranted because: (1) if he were sentenced

today, he would not be subject to a mandatory consecutive 20-year sentence for a subsequent §

924(c) conviction on Count 8; and (2) he is needed at home to help care for his terminally ill

father. On May 5, 2020, Defendant, through counsel, submitted a request for compassionate

release/reduction in sentence pursuant to Bureau of Prisons Program Statement 5050.50 to the

warden of FCI Fairton. He received a denial from the warden dated June 1, 2020.

II. LEGAL STANDARD

       The statute, 18 U.S.C. § 3582(c)(1)(A), authorizes a court to reduce a defendant’s

sentence under a limited number of circumstances:




                                                2
    Case 4:91-cr-00001 Document 183 Filed on 08/19/20 in TXSD Page 3 of 11




              (c) Modification of an Imposed Term of Imprisonment.—The
              court may not modify a term of imprisonment once it has been
              imposed except that—
                  (1) in any case—
                      (A) the court, upon motion of the Director of the Bureau of
                      Prisons, or upon motion of the defendant after the
                      defendant has fully exhausted all administrative rights to
                      appeal a failure of the Bureau of Prisons to bring a motion
                      on the defendant’s behalf or the lapse of 30 days from the
                      receipt of such a request by the warden of the defendant’s
                      facility, whichever is earlier, may reduce the term of
                      imprisonment (and may impose a term of probation or
                      supervised release with or without conditions that does not
                      exceed the unserved portion of the original term of
                      imprisonment), after considering the factors set forth in
                      section 3553(a) to the extent that they are applicable, if it
                      finds that—
                          (i) extraordinary and compelling reasons warrant such
                          a reduction . . . and that such a reduction is consistent
                          with applicable policy statements issued by the
                          Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added).

       The applicable United States Sentencing Commission policy statement provides that

extraordinary and compelling reasons for early release exist where:

              (A) Medical Condition of the Defendant.—

                   (i) The defendant is suffering from a terminal illness (i.e., a
                   serious and advanced illness with an end of life trajectory). A
                   specific prognosis of life expectancy (i.e., a probability of
                   death within a specific time period) is not required. Examples
                   include metastatic solid-tumor cancer, amyotrophic lateral
                   sclerosis (ALS), end-stage organ disease, and advanced
                   dementia.

                   (ii) The defendant is—
                   (I) suffering from a serious physical or medical condition,
                   (II) suffering from a serious functional or cognitive
                   impairment, or
                   (III) experiencing deteriorating physical or mental health
                   because of the aging process,




                                                 3
    Case 4:91-cr-00001 Document 183 Filed on 08/19/20 in TXSD Page 4 of 11




                    that substantially diminishes the ability of the defendant to
                    provide self-care within the environment of a correctional
                    facility and from which he or she is not expected to recover.

               (B) Age of the Defendant. –

               The defendant is (i) at least 65 years old; (ii) is experiencing a
               serious deterioration in physical or mental health because of the
               aging process; and (iii) has served at least 10 years or 75 percent of
               his or her term of imprisonment, whichever is less;

               (C) Family Circumstances. –

                    (i) The death or incapacitation of the caregiver of the
                    defendant’s minor child or minor children.

                    (ii) The incapacitation of the defendant’s spouse or registered
                    partner when the defendant would be the only available
                    caregiver for the spouse or registered partner.

               (D) Other Reasons. –

               As determined by the Director of the Bureau of Prisons, there
               exists in the defendant’s case an extraordinary or compelling
               reason other than, or in combination with, the reasons described in
               subdivisions (A) through (C).

U.S.S.G. § 1B1.13(1)(A), app. n.1.

       Even if “extraordinary and compelling reasons” for early release exist, the Guidelines’

policy statements provide for a reduction in sentence only if a defendant “is not a danger to the

safety of any other person or the community, as provided in 18 U.S.C. §3142(g).” U.S.S.G. §

1B1.13(2). Factors relevant to this inquiry include: (1) the nature and circumstances of the

offenses of conviction, including whether the offense is a crime of violence, or involves a minor

victim, a controlled substance, or a firearm, explosive, or destructive device; (2) the weight of

the evidence; (3) the defendant’s history and characteristics; and (4) the nature and seriousness of

the danger to any person or the community that would be posed by the defendant’s release. See

18 U.S.C. § 3142(g).


                                                 4
    Case 4:91-cr-00001 Document 183 Filed on 08/19/20 in TXSD Page 5 of 11




         Finally, the Court must consider whether a reduction is consistent with the applicable

section 3553(a) factors. See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13. The applicable

statutory factors include, among others: the defendant’s history and characteristics; the nature

and circumstances of the offense; the need for the sentence to reflect the seriousness of the

offense, promote respect for the law, and provide just punishment for the offense; the need to

deter criminal conduct and protect the public from further crimes of the defendant; the need to

provide the defendant with, among other things, any needed medical treatment; and the various

kinds of sentences available. 18 U.S.C. §§ 3553(a)(1)-(7).

         “In general, the defendant has the burden to show circumstances meeting the test for

compassionate release.” United States v. Stowe, 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25,

2019).

III. ANALYSIS

         A. First Step Act

         At the time Defendant was sentenced in 1991, there was a statutory minimum sentence of

5 years for an offender’s first conviction under 18 U.S.C. § 924(c). An enhanced minimum

penalty of 20 years was mandated for any conviction under § 924(c) after the first § 924(c)

conviction, regardless of whether the subsequent conviction was a part of the same criminal

action. Under this framework, Defendant received a mandatory 60-month sentence on his first §

924(c) conviction in Count 6, to run consecutively to his concurrent 180-month sentences for the

bank robberies. Because he was convicted of more than one violation under § 924(c), he also

received a mandatory consecutive 240-month term on his second § 924(c) conviction in Count 8.

         In 2018, Congress eliminated stacking of consecutive enhanced sentences for first-time

offenders who are charged and convicted of multiple § 924(c) counts. Section 403 of the First

Step Act of 2018 (FSA) amended § 924(c) to provide that the consecutive term for a successive §

                                                5
     Case 4:91-cr-00001 Document 183 Filed on 08/19/20 in TXSD Page 6 of 11




924(c) offense does not apply unless the defendant had a previous, final conviction for a § 924(c)

charge at the time of the offense. First Step Act of 2018, Pub. L. No. 115-391, § 403, 132 Stat.

5194, 5221–22. If Defendant were sentenced today, he would face a 7-year sentence on each §

924(c) charge for brandishing a firearm or a 10-year sentence for discharging a firearm,

consecutive to each other and to his 180-month sentence for the bank robberies. See 18 U.S.C. §

924(c)(1)(A)(ii)-(iii).1

          According to Defendant, the fact that he would receive a significantly lower sentence

under current law constitutes an “extraordinary and compelling reason” for a reduction in

sentence to time served. While framed in terms of “compassionate release,” Defendant

effectively seeks retroactive application of FSA § 403.

          The determination as to whether a specific statutory provision shall be applied

retroactively is made by Congress. Dorsey v. United States, 567 U.S. 260, 274 (2012). In § 404

of the First Step Act, Congress made retroactive the reforms enacted by the Fair Sentencing Act

of 2010 reducing the disparity between crack and powder cocaine sentences; however, FSA §

403(b) explicitly states that the amendment to § 924(c) is not retroactive: “This section, and the

amendments made by this section, shall apply to any offense that was committed before the date

of enactment of this Act, if a sentence for the offense has not been imposed as of such date of

enactment.” Because Defendant was sentenced before December 21, 2018, FSA § 403 cannot be

applied retroactively to reduce his sentence. See United States v. Gomez, 960 F.3d 173, 177 (5th

Cir. 2020) (“First and most importantly, the Act itself plainly states that § 403 is not

retroactive[.]”). See also United States v. Cruz-Rivera, 954 F.3d 410 (1st Cir. 2020) (“Congress

did not intend the amendment in § 403(a) of the First Step Act to compel the ‘re-opening [of]



          1. Using these calculations, Defendant’s sentence under current law would be between 348 and 420
months.

                                                     6
    Case 4:91-cr-00001 Document 183 Filed on 08/19/20 in TXSD Page 7 of 11




sentencing proceedings concluded prior to [the] new law's effective date.’” (quoting Dorsey, 567

U.S. at 280)); United States v. Hodge, 948 F.3d 160, 164 (3d Cir. 2020); United States v. Jordan,

952 F.3d 160, 171–74 (4th Cir. 2020); United States v. Richardson, 948 F.3d 733, 744–53 (6th

Cir. 2020); United States v. Hamilton, 800 F. App’x 476, 480 (9th Cir. Jan. 22, 2020)

(unpublished); United States v. Hunt, 793 F. App’x 764, 767 (10th Cir. 2019) (unpublished)

(affirming district court’s denial of motion for sentence reduction under 18 U.S.C. § 3582(c)

because FSA § 403 is not retroactive); United States v. Buckner, 808 F. App’x 755, 763 n.12

(11th Cir. Mar. 31, 2020) (unpublished).

       Defendant argues, and the Government concedes, that some district courts have

nonetheless granted a reduction in sentence and/or compassionate release based on

“extraordinary and compelling reasons” to defendants who received stacked sentences under the

pre-FSA version of § 924(c). See, e.g., United States v. Wade, 2020 WL 1864906 (C.D. Cal. Apr.

13, 2020); United States v. Chan, 2020 WL 1527895 (N.D. Cal. Mar. 31, 2020) (indicative ruling

pending completion of appeal); United States v. Decator, 2020 WL 1676219 (D. Md. Apr. 6,

2020); United States v. Haynes, — F.Supp.3d —, 2020 WL 1941478 (E.D.N.Y. Apr. 22, 2020);

United States v. Marks, 2020 WL 1908911 (W.D.N.Y. Apr. 20, 2020); United States v.

McPherson, — F.Supp.3d —, 2020 WL 1862596 (W.D. Wash. Apr. 14, 2020); United States v.

Young, 2020 WL 1047815 (M.D. Tenn. Mar. 4, 2020); United States v. O’Bryan, 2020 WL

869475 (D. Kan. Feb. 21, 2020); United States v. Maumau, 2020 WL 806121 (D. Utah Feb. 18,

2020); United States v. Urkevich, 2019 WL 6037391, at *4 (D. Neb. Nov. 14, 2019). One court

in the Southern District of Texas granted an elderly inmate’s unopposed motion for release to

home confinement, reasoning that because the Sentencing Commission failed to amend U.S.S.G.

§ 1B1.13 and related commentary following the FSA, “the Court can determine whether any

extraordinary and compelling reasons other than those delineated in U.S.S.G. § 1B1.13 cmt.

                                               7
    Case 4:91-cr-00001 Document 183 Filed on 08/19/20 in TXSD Page 8 of 11




n.1(A)–(C) warrant granting relief.” United States v. Cantu, 423 F. Supp. 3d 345, 352 (S.D. Tex.

2019). The court further cautioned that its “determination in this case is narrow and unlikely to

have far-reaching implications, as Government non-opposition is both the touchstone of the

determination and rare.” Id.

       “On the other hand, other courts have held that the definition of ‘extraordinary and

compelling reasons’ under § 1B1.13 remains binding because Congress has not changed the fact

that the Commission—not the courts—is to make this determination.” United States v. Baye, —

F.Supp.3d —, 2020 WL 2857500, at *9 (D. Nev. June 2, 2020) (citing 28 U.S.C. § 994(t) (“The

[Sentencing] Commission . . . shall describe what should be considered extraordinary and

compelling reasons for sentence reduction, including the criteria to be applied and a list of

specific examples.”); United States v. Strain, 2020 WL 1977114 (D. Alaska Apr. 24, 2020)

(“Nothing in the First Step Act nullifies, amends, or expressly contradicts the definition of

‘extraordinary and compelling reasons’ provided by U.S.S.G. § 1B1.13. . . . [I]t is the clear

command of 18 U.S.C. § 3582(c)(1)(A) that district courts may only grant compassionate release

where consistent with U.S.S.G. § 1B1.13 as written.”); United States v. Lynn, 2019 WL

3805349, at *4 (S.D. Ala. Aug. 13, 2019) (“If the policy statement needs tweaking . . . , that

tweaking must be accomplished by the Commission, not by the courts.”)).

        Having considered both lines of cases, the Court adopts the Baye Court’s holding that “§

1B1.13 is applicable, binding, and provides the exclusive list of extraordinary and compelling

reasons that may justify compassionate release unless and until Congress, the Commission, or

the Director provide for additional bases.” Baye, 2020 WL 2857500, at *9.

       The Sentencing Commission has identified those “extraordinary and compelling reasons”

as medical condition, age, family circumstances, and any other reason “[a]s determined by the

Director of the Bureau of Prisons.” U.S.S.G. § 1B1.13(1)(A), cmt. n.1. Following the FSA, the

                                               8
    Case 4:91-cr-00001 Document 183 Filed on 08/19/20 in TXSD Page 9 of 11




BOP issued Program Statement 5050.50, which sets forth in detail the circumstances that may

support a request for compassionate release and is limited to the same bases identified by the

Sentencing    Commission.      See   BOP      Program     Statement    5050.50,    Compassionate

Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C. §§ 3582 and

4205(g), available at https://www.bop.gov/policy/progstat/5050_050_EN.pdf. Neither the

Sentencing Commission’s policy statement nor the BOP’s program statement provides for

compassionate release based on reexamination of the severity of a defendant’s original sentence.

The Court therefore does not have the authority to grant Defendant’s motion merely because he

would receive a lower sentence under current law. See, e.g., United States v. Saldana, 807 F.

App’x 816, 820 (10th Cir. 2020) (unpublished) (“[N]either the § 1B1.13 commentary nor BOP

Program Statement 5050.50 identify post-sentencing developments in case law as an

‘extraordinary and compelling reason’ warranting a sentence reduction.”); United States v.

Neubert, 2020 WL 1285624, at *3 (S.D. Ind. Mar. 17, 2020) (“[A] reduction under §

3582(c)(1)(A) is not warranted because the disparity between [the defendant’s] actual sentence

and the one he would receive if he committed his crimes today is not an ‘extraordinary and

compelling circumstance.’ Instead, it is what the plain language of § 403 requires.”).

       2. Family Circumstances

       In the alternative, Defendant moves for compassionate release because his father has a

terminal diagnosis of malignant prostate cancer with a life expectancy of six months or less.

Defendant says that his father requires hospice care; however, due to the global COVID-19

pandemic, hospice is unavailable. His only caretaker is his wife, Defendant’s mother, but she is

not capable of being his sole caretaker and is in desperate need Defendant’s assistance.

       Courts in the Southern District of Texas have repeatedly held that caring for a sick and/or

aging parent is not a qualifying “family circumstance” under U.S.S.G. § 1B1.13(1)(A). United

                                                9
    Case 4:91-cr-00001 Document 183 Filed on 08/19/20 in TXSD Page 10 of 11




States v. Latham, No. 6:18-CR-16-4, 2020 WL 4192920, at *3 (S.D. Tex. July 20, 2020); United

States v. Caldwell, No. 2:17-CR-774, 2020 WL 3250728, at *2 (S.D. Tex. June 16, 2020);

United States v. Ramirez, No. 2:15-CR-750-4, 2020 WL 2062262, at *2 (S.D. Tex. Apr. 29,

2020). See also United States v. Ingram, 2019 WL 3162305, at *2 (S.D. Ohio Jul. 16, 2019)

(denying compassionate release to defendant to care for ill mother because “[m]any, if not all

inmates, have aging and sick parents. Such circumstance is not extraordinary.”).

        Citing United States v. Bucci, 409 F. Supp. 3d 1 (D. Mass. 2019), Defendant claims

“[t]here is a precedent for granting relief when the defendant is a primary caregiver for an ailing

parent.” D.E. 179, p. 12. Recognizing that compassionate release is available under the

Commission’s policy statement where a defendant is the only available caregiver for their minor

child or incapacitated spouse/partner, the Bucci Court held that “[w]hen a defendant is the ‘only

available caregiver’ for an incapacitated parent (perhaps a more unique occurrence given that

inmates may have siblings or other family members able to care for their parents), then, it is

likewise an ‘extraordinary and compelling’ reason warranting compassionate release.” Bucci,

409 F. Supp. 3d at 2 (emphasis added) (parenthetical in original). Here, Defendant acknowledges

that his mother is currently caring for his father. Defendant also has two brothers who have

written the Court in support of his release. Thus, unlike Bucci, Defendant is not the “only

available caregiver” for his father.2




         2. The Court notes that Defendant previously claimed his father died and his mother needed support in
“her last days.” On January 25, 2018, Defendant filed a “Motion for ‘Extraordinary Remedy’ Pursuant to FED. R.
CIV. P. 60(b)(6).” D.E. 169. Attached to Defendant’s motion was a letter in which he stated, “Judge Rainy, my
father died while I was serving my sentence . . . I owe my mother more than I have been as a son, and I pray for a
chance to spend time with her in her last days.” Id, p. 8. He repeated this claim in a brief in support of the same
motion, stating, “Since his incarceration he has lost his father and wife. His mother is elderly, and needs
[Defendant’s] help in her last days.” Id., p. 11.


                                                        10
    Case 4:91-cr-00001 Document 183 Filed on 08/19/20 in TXSD Page 11 of 11




       Because caring for a sick and/or aging parent is not a qualifying “family circumstance”

under U.S.S.G. § 1B1.13(1)(A), the Court is without authority to grant compassionate release on

this ground.

       C. Rehabilitation

       Finally, Defendant states that, throughout his term of imprisonment, he has dedicated

himself to proving his rehabilitation and has completed numerous classes and courses offered by

the BOP. While the Court is permitted to consider post-sentencing rehabilitation in determining

whether to grant an eligible defendant a sentence reduction, it is not authorized to grant a

reduction based upon post-sentencing rehabilitation alone. See U.S.S.G. § 1B1.10, app.

n.1(B)(iii). As set forth supra, Defendant has failed to show that he otherwise qualifies for a

reduction in sentence under 18 U.S.C. § 3582(c)(1)(A).

IV. CONCLUSION

       For the reasons stated herein, Defendant’s Motion for a Reduction of Sentence Pursuant

to 18 U.S.C. § 3582(c)(1)(A) (D.E. 179) is DENIED.

     It is so ORDERED this 19th day of August, 2020.




                                           ____________________________________
                                                      JOHN D. RAINEY
                                                SENIOR U.S. DISTRICT JUDGE




                                              11
